Opinion by
Tilson, J.
The record showed that certain of the items consisted of hats known as harvest hats, valued at less than $3 per dozen, and similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664). In accordance therewith those imported and withdrawn for consumption prior to the effective date of said trade agreement (T. D. 48075) were held dutiable at 25 percent ad valorem under paragraph 1504 (b) (5), and those imported or with, drawn for consumption subsequent to said date were held dutiable at 12)4 percent ad valorem under paragraph 1504 (b) (5) and said trade agreement.